The Honorable Kenny A. Wilk State Representative, 42nd District Room 174-W, Capitol Building Topeka, Kansas  66612-1504
Dear Representative Wilk:
You request our opinion on whether a judicial district may have a deputy coroner and a special deputy coroner on staff at the same time. You state that Leavenworth County has been operating with morticians as special deputy coroners because of the overall cost of coroner services and the availability of coroners.  The first judicial district is comprised of Leavenworth and Atchison Counties.
K.S.A. 22a-226 establishes the office of district coroner in each judicial district of the state. It requires that the district coroner be licensed to practice medicine and surgery by the State Board of Healing Arts or within a military or other federal enclave within the state. The district coroner is appointed by the county commissioners of the county with the largest population in multiple-county judicial districts. K.S.A. 22a-226(b).  K.S.A. 22a-226(e) provides for the appointment of deputy coroners and special deputy coroners as follows:
  "The district coroner, with the approval of the county commissioners . . . of the county with the largest population in multiple-county judicial districts, may appoint one or more deputy coroners, who shall have the qualifications of and shall have the same duties and authority as the district coroner, except that, whenever a district coroner is unable to appoint a qualified deputy, a special deputy coroner who does not possess the requisite qualifications may be appointed for a term not to exceed one year or until a qualified deputy is appointed, whichever occurs first. . . ." (Emphasis added.)
We could find no Kansas appellate court case or other legal authority interpreting this statute, therefore we must apply general principles of statutory construction to determine its meaning.  K.S.A. 77-201 sets out rules for construction of Kansas statutes.  K.S.A. 77-201 Third states in pertinent part as follows:
  "Words importing the singular number only may be extended to several persons or things, and words importing the plural number only may be applied to one person or thing. . . ."
K.S.A. 22a-226(e) clearly allows for the appointment of more than one deputy coroner, but the use of the singular word "a" in referring to the appointment of "a" special deputy coroner whenever a district coroner is unable to appoint  "a" qualified deputy makes the statute ambiguous in this regard.  Does the statute mean that only one special deputy coroner may be appointed, and then only if the coroner is unable to appoint any deputy coroner?  The Legislature recognized that a district may need more than one deputy coroner because the statute provides for the appointment of "one or more deputy coroners."  It does not make sense that a district needing more than one deputy would be limited to having only one special deputy coroner if there are no persons who meet the qualifications of deputy coroner available for appointment.  Furthermore, the rule stated in K.S.A. 77-201 Third allows a plural interpretation when a singular word is used.
It is therefore our opinion that K.S.A. 22a-226(e) allows the appointment of a special deputy coroner to fill a position of deputy coroner whenever there are not enough qualified persons available to fill all the positions of deputy coroner.  However, the coroner, with the approval of the board of county commissioners, must first attempt to fill all deputy coroner positions with persons who meet the qualifications of deputy coroner.  Special deputy coroners may be appointed only if there are more deputy coroners needed than there are qualified persons to fill those positions.  The term of a special deputy coroner is limited to one year or until a qualified deputy is appointed. Because the appointment of special deputy coroners depends solely on the availability of persons qualified as deputy coroners, special deputy coroners may not be appointed as a cost saving measure.
In answer to your question, a district may have one or more deputy coroners and one or more special deputy coroners on staff at the same time, depending on how many persons are needed to fulfill the duties of the coroner and how many persons with the qualifications for deputy coroner are available for appointment in the district.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Donna M. Voth Assistant Attorney General
CJS:JLM:DMV:jm